Citation Nr: 1105297	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A Shawkey, Counsel




INTRODUCTION

The Veteran had active service from March 1989 to December 1992.  
He served in Southwest Asia from January to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This matter was previously before the Board in December 
2009 at which time the case was remanded for further development.

The issue of entitlement to service connection for irritable 
bowel syndrome has been raised by the record by way of an 
informal claim filed by the Veteran in February 2010 (see VA Form 
21-4148), but not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it, and the matter is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

Hodgkin's disease is not shown to have been present during 
service or within one year of service and, first diagnosed after 
service, is unrelated to a disease, injury, or event of service 
origin.


CONCLUSION OF LAW

Hodgkin's disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b); 38 C.F.R. § 3.303, 
3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in August 
2006, which was prior to the November 2006 rating decision on 
appeal.  Therefore, the express requirements set out by the Court 
in Pelegrini have been satisfied.

The August 2006 letter noted above informed the appellant of what 
was necessary to substantiate his claim for service connection 
for Hodgkin's disease, what information and evidence he must 
submit, and what information and evidence will be obtained by VA.  
As such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as 
well as the Court's holding in Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In the instant case, the appellant was provided with the 
disability rating and effective date elements in the August 2006 
letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate this claim, including 
affording him a VA examination in June 2010, as well as the 
opportunity to attend a Board hearing, which he declined.  
Regarding VA examinations, when VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board 
finds that the June 2010 examination report on file contains 
sufficient findings with which to properly evaluate the 
appellant's claims for service connection for Hodgkin's disease 
and is thus deemed adequate for rating purposes.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This report 
includes the examiner's review of the appellant's claims file, 
the appellant's pertinent medical history, and pertinent physical 
examination findings.  With respect to medical records, the 
appellant indicated in writing in December 2010 that he had more 
information or evidence to submit in support of his appeal.  
However, the RO has not received any additional evidence in 
support of the appellant's claim to date.  The Board also notes 
that the appellant reported at a VA Gulf War examination in 
January 2005 that he was "on Social Security Disability" for 
back and left hand problems related to a nonservice connected 
motorcycle injury that caused a closed head injury and brachial 
plexus injury.  As this benefit was awarded to the Veteran prior 
to his diagnosis of Hodgkin's disease and is unrelated to 
Hodgkin's disease, and in the absence of any indication from the 
Veteran or from the record that any records for him in the 
possession of the SSA are relevant to the claim at issue, the 
Board finds that VA is not obligated to obtain those records.  
See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. Jan. 4, 
2010).

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant with respect to his 
claim presently on appeal and that adjudication of this claim at 
this juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The appeal is now ready to be considered 
on the merits.

II.  Facts

The Veteran's service treatment records are devoid of complaints 
of, treatment for, and/or diagnoses of Hodgkin's disease.

In January 1993, the Veteran filed a claim for compensation 
benefits for disabilities that did not include Hodgkin's disease.

In February 1993, the Veteran underwent a VA general examination.  
He did not report symptoms of Hodgkin's disease nor was he 
diagnosed as having Hodgkin's disease at that examination.

In May 2004, the Veteran filed a claim for compensation benefits 
for disabilities that included "tumors and rashes". 

A January 2005 VA Gulf War examination report notes that the 
Veteran underwent a chest x-ray due to symptoms of shortness of 
breath, fatigue, and chest burning in January 2002, and that 
results revealed a mediastinal tumor which was excised revealing 
a benign pathology.  Complications from that surgery included 
cardiac tamponade and deep vein thrombosis in the left leg.  

In a February 2005 rating decision, the RO denied service 
connection for tumors, claimed as Gulf War Syndrome.

On file is an August 2006 private consultation report from 
Northwest Florida Hematology Oncology, P.A., noting that the 
Veteran had been in his usual state of health until November 2005 
when he experienced symptoms that included feeling hot and 
feverish, drenching sweats, and having a decreased energy level 
with associated weight loss (approximately 40 pounds), and loss 
of appetite.  This report also notes that the Veteran had been 
hospitalized in July 2006 because of shortness of breath and that 
during that hospitalization he was found to have a superior 
mediastinal mass that was eventually diagnosed as Hodgkin's 
lymphoma.  

A private pathological report from Bay Medical Center in August 
2006 shows that findings supported the diagnosis of a classical 
Hodgkin's lymphoma, nodular sclerosis type.

The Veteran was given an impression by Dr. V. G. B., M.D., of 
Northwest Florida Hematology Oncology, P.A., in August 2006 as 
having respiratory distress secondary to compression effects on 
the trachea from large anterior mediastinal mass and Hodgkin's 
disease/lymphoma presenting as large mediastinal mass.  Stage IIb 
based on PET (positron emission tomography) scan.  The Veteran 
was to begin combination chemotherapy with ABVD (Adriamycin, 
bleomycin, vincristine, decarbazine), and allocpurinol for 
prophylaxis for tumor lysis syndrome.  

Records show that the Veteran underwent 6 cycles of chemotherapy 
followed by radiation treatment.

In August 2006, the Veteran filed a claim for service connection 
for " nonhodgkin's disease".  He reported that he had served in 
the Marine Corps during Desert Storm and had been exposed to the 
chemicals which he felt had caused the disease.

In his Notice of Disagreement received in April 2007, the Veteran 
reported that he felt that his exposure to chemicals, burning oil 
wells and other contaminates during the Gulf War caused his 
Hodgkin's disease.

In a statement dated in July 2007, the Veteran asserted that no 
one on either side of his family had had Hodgkin's disease.  He 
said that the heavy oil smoke and medicine were the reasons he 
developed Hodgkin's disease.  

A February 2010 consultation report by Dr. H. M. E., M.D., of 
Northwest Florida Hematology Oncology, P.A., notes that the 
Veteran had not been seen in the office for more than two and a 
half years and had returned out of concern that his lymphoma had 
come back.  He complained of significant pain in his upper back, 
right shoulder, right knee and bilateral ankles.  He also 
complained of photophobia and cutaneous lesions on exposure to 
sun.  Dr. E. noted that he would order another PET/CT to rule out 
any possibility of recurrence.  He assessed the Veteran as having 
history of stage IIB Hodgkin's lymphoma (classical nodular 
sclerosis type), history of respiratory distress secondary to 
mediastinal mass, thrombophilia with history of 2 thromboembolic 
events, history of cardiac tamponade status post pericardial 
stripping, history of positive TB test, hypothyroidism (secondary 
to radiation), and noncompliance.  The Veteran was to follow up 
in one month and would be contacted earlier if there were any 
PET/CT abnormalities.

Results of a PET/CT scan performed in February 2010 revealed no 
abnormal metabolic activity to suggest malignancy, and mild 
paranasal sinus disease.  The report notes that the Veteran had 
completed chemotherapy in early 2008 and radiation therapy in 
early 2009.

In June 2010, the Veteran underwent a VA lymphatic disorders 
examination.  According to this examination report, the Veteran 
had worked as a corrections officer from 1994 to 1998 at which 
time he stopped working because of hand and back problems related 
to injuries from a motor vehicle accident.  He had since retired.  
He was noted to not be taking any medication at that time for 
Hodgkin's and had completed chemotherapy and radiation in 2008.  
He reported being in remission at that time.  The examiner 
relayed per the Veteran that a PET/CT scan performed in March 
2010 did not show any recurrence of Hodgkin's disease.  His past 
medical history was positive for hypothyroidism, deep vein 
thrombosis times two and Hodgkin's lymphoma.  The examiner 
remarked that he had thoroughly reviewed the Veteran's claims 
file.  The onset of the Veteran's Hodgkin's lymphoma was noted as 
occurring after service.  The Veteran did not report any current 
symptoms or exacerbations from Hodgkin's.  He did say that he had 
noticed blotchiness of skin recently which he thought could be 
from Hodgkin's, but that after being told from a recent  PET/CT 
scan that it was in remission, he knew that it was not from 
Hodgkin's.  The examiner noted that the Veteran's enlistment 
physical and service treatment records were silent for Hodgkin's 
disease symptoms or findings.  After conducting a physical 
examination of the Veteran and reviewing the PET/CT scans from 
October 2006 and February 2010, the examiner diagnosed the 
Veteran as having Hodgkin's disease, in remission, no functional 
limitation.  The examiner opined that it did not have its origin 
in service, or was aggravated by service, because enlistment 
physical and service treatment records were silent for it, and it 
was diagnosed in 2006, more than 15 years after service 
separation.  The examiner further opined that it was not causally 
related to active service including exposure to oil fires, smoke 
and/or other chemicals during service because this was not a 
known disease associated with these exposures, and because it was 
a medical disease with a clear and specific etiology and 
diagnosis.  

III.  Analysis

Pertinent Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2010).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including Hodgkin's disease, are 
subject to presumptive service connection if manifest to a 
compensable degree within one year from separation from service.  
38 U.S.C.A. § 1112(a), 1137 (West 2002); 38 C.F.R. § 3.309(a) 
(2010).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011. 38 C.F.R. § 
3.317(a)(1) (2010).

Discussion

At the outset, it should be noted as it was noted by the Board in 
its December 2009 remand that 3.317 is inapplicable based on the 
confirmed diagnosis of Hodgkin's disease.  That is, as Hodgkin's 
disease is a known clinical diagnosis, the presumption of service 
connection as an undiagnosed illness for a Persian Gulf veteran 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is inapplicable.

Moreover, the Veteran is neither claiming nor does the evidence 
show that Hodgkin's disease occurred in service, within one year 
of service, or that there was a continuity of symptoms since 
service.  As noted in the facts, the diagnosis of Hodgkin's 
disease was first made in August 2006.  In this regard, there is 
an August 2006 record from Northwest Florida Hematology Oncology, 
P.A., noting that the Veteran had been in his usual state of 
health until November 2005 when he experienced symptoms that 
included feeling hot and feverish, drenching sweats, and having a 
decreased energy level with associated weight loss (approximately 
40 pounds), and loss of appetite.  This report of history is 
consistent with earlier records, to include the Veteran's service 
treatment records, a February 1993 VA general examination report, 
and claims for service connection made by the Veteran filed in 
1993 and 1994, all of which are devoid of reported symptoms, 
findings or a diagnosis of Hodgkin's disease.  In short, there is 
no showing of chronic Hodgkin's disease in service, within one 
year of service, or of continuity of symptomatology after 
service.  As such, service connection under the provisions of 38 
C.F.R. § 3.303(b) or the provisions of §§ 3.307, 3.309 has not 
been established.  

Turning to consideration of service connection under the 
provisions of 38 C.F.R. § 3.303(d), there is simply no medical 
evidence relating the Veteran's Hodgkin's disease, diagnosed 
approximately 15 years after service, to service.  In fact, the 
only medical opinion evidence in this regard militates against 
the Veteran's claim.  In this regard, the VA examiner in June 
2010 opined that Hodgkin's disease did not have its origin in 
service, or was aggravated by service, because enlistment 
physical and service treatment records were silent for it, and it 
was diagnosed in 2006, more than 15 years after service 
separation.  The examiner further opined that it was not causally 
related to active service, including exposure to oil fires, smoke 
and/or other chemicals during service, because this was not a 
known disease associated with these exposures, and because it was 
a medical disease with a clear and specific etiology and 
diagnosis.  

As for the Veteran's statements relating Hodgkin's disease to 
service, once the Veteran goes beyond the description of symptoms 
to expressing an opinion that involves a question of a medical 
causation, competent medical evidence is required to substantiate 
the claim because the question of medical causation is not 
capable of lay observation.  Therefore the Veteran's statements 
do not constitute competent favorable evidence to substantiate 
the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for Hodgkin's disease and is not in relative 
equipoise.  Consequently, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).



ORDER

Service connection for Hodgkin's disease is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


